  Case 17-10900         Doc 46     Filed 10/15/18 Entered 10/15/18 09:12:37              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-10900
         CHEREE HARRIS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/06/2017.

         2) The plan was confirmed on 06/15/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/08/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/13/2018.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-10900       Doc 46        Filed 10/15/18 Entered 10/15/18 09:12:37                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $6,406.75
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $6,406.75


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,313.12
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $302.12
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,615.24

Attorney fees paid and disclosed by debtor:                  $400.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ANDERSON PEST SOLULTIONS         Unsecured         216.00           NA              NA            0.00       0.00
BELL WEST COMMUNITY CREDIT UN    Unsecured         558.00           NA              NA            0.00       0.00
BLATT HASENMILLER LEIBSKER       Unsecured         820.00           NA              NA            0.00       0.00
BRIDGECREST CREDIT CO            Secured              NA            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         270.00      1,314.98        1,314.98           0.00       0.00
COMCAST                          Unsecured         200.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured           0.00      1,183.09        1,183.09           0.00       0.00
DIVERSIFIED CONSULTANTS INC      Unsecured         204.00           NA              NA            0.00       0.00
EMERGENCY MED SPECIALIST         Unsecured          25.00           NA              NA            0.00       0.00
Global Management Group LTD      Unsecured         426.00           NA              NA            0.00       0.00
GREAT LAKES CU                   Unsecured            NA         540.00          540.00           0.00       0.00
ILLINOIS LENDING CORP            Unsecured      1,000.00       2,447.84        2,447.84           0.00       0.00
INTERNAL REVENUE SERVICE         Priority       3,000.00     10,257.49        10,257.49           0.00       0.00
INTERNAL REVENUE SERVICE         Priority       6,000.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured         500.00         16.17           16.17           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         249.51          249.51           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      2,882.00            NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Secured       17,500.00     20,350.51        20,350.51      2,164.06     627.45
JPMORGAN CHASE BANK NA           Unsecured      7,000.00       5,703.04        5,703.04           0.00       0.00
JPMORGAN CHASE BANK NA           Secured       10,000.00     11,975.00        11,975.00           0.00       0.00
KEIS GEORGE LLP                  Unsecured           0.00   333,196.00         3,331.96           0.00       0.00
KEVIN W MORTELL                  Unsecured           0.00           NA              NA            0.00       0.00
KEVIN W MORTELL                  Unsecured      1,224.00            NA              NA            0.00       0.00
LINEBARGER GOGGAN BLAIR & SAM    Unsecured         230.00           NA              NA            0.00       0.00
LINEBARGER GOGGAN BLAIR & SAM    Unsecured         476.00           NA              NA            0.00       0.00
MERRICK BANK                     Unsecured      1,200.00       1,618.50        1,618.50           0.00       0.00
MIDLAND FUNDING                  Unsecured         700.00      1,224.09        1,224.09           0.00       0.00
MORTON HIGH SCHOOL               Unsecured         300.00           NA              NA            0.00       0.00
NATIONAL LOUIS UNIVERSITY        Unsecured         587.00           NA              NA            0.00       0.00
NICOR GAS                        Unsecured      1,000.00         109.76          109.76           0.00       0.00
OPPORTUNITY FINANCIAL LLC        Unsecured      3,500.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-10900        Doc 46         Filed 10/15/18 Entered 10/15/18 09:12:37                   Desc Main
                                        Document Page 3 of 4



Scheduled Creditors:
Creditor                                         Claim         Claim         Claim        Principal        Int.
Name                                  Class    Scheduled      Asserted      Allowed         Paid           Paid
PAYDAY LOAN STORE                  Unsecured         500.00      1,047.60      1,047.60           0.00         0.00
PORTFOLIO RECOVERY ASSOC           Unsecured         820.00        933.76        933.76           0.00         0.00
PORTFOLIO RECOVERY ASSOC           Unsecured         502.00        454.99        454.99           0.00         0.00
PRA RECEIVABLES MGMT               Unsecured         300.00        718.37        718.37           0.00         0.00
PRA RECEIVABLES MGMT               Unsecured         718.00        710.94        710.94           0.00         0.00
PRA RECEIVABLES MGMT               Unsecured            NA       2,483.33      2,483.33           0.00         0.00
RMS Recovery Management Services   Unsecured           0.00           NA            NA            0.00         0.00
SECRETARY OF STATE                 Unsecured           0.00           NA            NA            0.00         0.00
ST IL TOLLWAY AUTHORITY            Unsecured           0.00      2,819.00      2,819.00           0.00         0.00
TOTAL VISA                         Unsecured           0.00        425.04        425.04           0.00         0.00
TRISTAN & CERVANTES                Unsecured           0.00           NA            NA            0.00         0.00
US DEPT OF ED NAVIENT SOLUTIONS    Unsecured     23,011.00     23,465.40     23,465.40            0.00         0.00
VILLAGE OF BELLWOOD                Unsecured         200.00           NA            NA            0.00         0.00
VILLAGE OF MAYWOOD                 Unsecured         400.00           NA            NA            0.00         0.00
VILLAGE OF VILLA PARK              Unsecured         657.00           NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00               $0.00                   $0.00
      Mortgage Arrearage                                       $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                             $20,350.51           $2,164.06                 $627.45
      All Other Secured                                   $11,975.00               $0.00                   $0.00
TOTAL SECURED:                                            $32,325.51           $2,164.06                 $627.45

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                 $0.00                 $0.00
       Domestic Support Ongoing                                $0.00                 $0.00                 $0.00
       All Other Priority                                 $10,257.49                 $0.00                 $0.00
TOTAL PRIORITY:                                           $10,257.49                 $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                               $50,797.37                 $0.00                 $0.00


Disbursements:

        Expenses of Administration                               $3,615.24
        Disbursements to Creditors                               $2,791.51

TOTAL DISBURSEMENTS :                                                                             $6,406.75




UST Form 101-13-FR-S (09/01/2009)
  Case 17-10900         Doc 46      Filed 10/15/18 Entered 10/15/18 09:12:37                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
